FILED
                               NOT FOR PUBLICATION                          NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ARACELI HERNANDEZ; et al.,                         No. 07-74986

               Petitioners,                        Agency Nos. A096-385-884
                                                               A096-385-880
  v.                                                           A096-385-881
                                                               A096-385-883
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Araceli Hernandez and three of her sons, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ orders dismissing their

appeals from the immigration judge’s (“IJ”) decisions denying their applications

for withholding of removal and relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and

we deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that the threats petitioners

received from police after they sought to file a complaint against a police officer

amounted to persecution or demonstrated a clear probability of persecution. See

Lim v. INS, 224 F.3d 929, 936-38 (9th Cir. 2000) (unfulfilled threats, without

more, generally do not constitute persecution); Ramadan v. Gonzales, 479 F.3d

646, 658 (9th Cir. 2007) (threats alone did not demonstrate a clear probability of

persecution). Accordingly, petitioners’ withholding of removal claims fail. See 8

U.S.C. § 1231(b)(3).

      We lack jurisdiction to review any assertion by Hernandez’s son, Raymundo

San Augustin-Hernandez, that he is eligible for CAT relief, because he specifically

declined to apply for that relief before the IJ. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004). Substantial evidence supports the IJ’s denial of CAT

relief to the remaining petitioners because they failed to establish it is more likely




                                           2                                     07-74986
than not that they will be tortured if returned to Mexico. See Wakkary v. Holder,

558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  07-74986